Slip Op. No. 20-128

               UNITED STATES COURT OF INTERNATIONAL TRADE


 WORLDWIDE DOOR COMPONENTS,
 INC.,

                        Plaintiff,

                   v.

 UNITED STATES,
                                                 Before: Timothy C. Stanceu, Chief Judge
                        Defendant,
                                                 Court No. 19-00012
                  and

 ALUMINUM EXTRUSIONS FAIR
 TRADE COMMITTEE AND ENDURA
 PRODUCTS, INC.,

                        Defendant-Intervenors.



                                     OPINION AND ORDER

       [Remanding to the issuing agency a decision placing certain door thresholds within the
scope of antidumping and countervailing duty orders on aluminum extrusions from the People’s
Republic of China]

                                                                 Dated: August 27, 2020

        John M. Foote, Gibson, Baker & McKenzie, LLP, of Washington, DC, argued for
plaintiff. With him on the brief were Christine M. Streatfeild and Michael E. Murphy.

       Aimee Lee, Senior Trial Counsel, Civil Division, U.S. Department of Justice, of New
York, New York, argued for defendant. With her on the brief were Joseph H. Hunt, Assistant
Attorney General, Jeanne E. Davidson, Director, and Tara K. Hogan, Assistant Director. Of
counsel on the brief was Nikki Kalbing, Office of the Chief Counsel for Trade Enforcement &
Compliance, U.S. Department of Commerce, of Washington, D.C.

       Robert E. DeFrancesco, III, Wiley Rein, LLP, of Washington, D.C., argued for
defendant-intervenors. With him on the brief was Alan H. Price and Elizabeth S. Lee.
Court No. 19-00012                                                                        Page 2


       Stanceu, Chief Judge: Plaintiff Worldwide Door Components, Inc. (“Worldwide”)

contests a final decision by the International Trade Administration, U.S. Department of

Commerce (“Commerce” or the “Department”) that its imported products, which consist of

eighteen models of “door thresholds,” are within the scope of antidumping and countervailing

duty orders on aluminum extrusions from the People’s Republic of China. Before the court is

plaintiff’s motion for judgment on the agency record, which is opposed by defendant United

States and defendant-intervenors, the Aluminum Extrusions Fair Trade Committee and Endura

Products, Inc. The court grants plaintiff’s motion and remands the contested decision to the

Department for reconsideration.

                                        I. BACKGROUND

                               A. The Contested Determination

       The agency decision (“Scope Ruling”) contested in this litigation is Antidumping and

Countervailing Duty Orders on Aluminum Extrusions from the People’s Republic of China:

Final Scope Rulings on Worldwide Door Components Inc., MJB Wood Group, Inc., and

Columbia Aluminum Products Door Thresholds, P.R. Doc. 36 (Int’l Trade Admin. Dec. 19,

2018) (“Scope Ruling”).

                 B. The Antidumping Duty and Countervailing Duty Orders

       Commerce issued the antidumping duty and countervailing duty orders pertinent to this

litigation (the “Orders”) in May 2011. Aluminum Extrusions from the People’s Republic of

China: Antidumping Duty Order, 76 Fed. Reg. 30,650 (Int’l Trade Admin. May 26, 2011)

(“AD Order”); Aluminum Extrusions From the People’s Republic of China: Countervailing Duty

Order, 76 Fed. Reg. 30,653 (Int’l Trade Admin. May 26, 2011) (“CVD Order”).
Court No. 19-00012                                                                       Page 3


                            C. Worldwide’s Scope Ruling Request

       Worldwide submitted a request for a scope ruling (“Scope Ruling Request”) on August 3,

2017, describing therein eighteen models of door thresholds. Letter from Baker & McKenzie

LLP to Sec’y of Commerce re: Request for a Scope Ruling Finding that Certain Fully Assembled

Door Handles from the People’s Republic of China are not Subject to the Antidumping and

Countervailing Duty Orders on Aluminum Extrusions from the People’s Republic of China, P.R.

Doc. 1 (Aug. 3, 2017) (“Scope Ruling Request”); see also Letter from Baker & McKenzie LLP to

Sec’y of Commerce re: Response to Supplemental Questionnaire on Scope Ruling Request for

Worldwide Door Thresholds, P.R. Doc. 10 (Nov. 7, 2017); Letter from Baker & McKenzie LLP

to Sec’y of Commerce re: Response to Second Supplemental Questionnaire on Scope Ruling

Request for Worldwide Door Thresholds, P.R. Doc. 18 (Feb. 20, 2018); Letter from Baker &

McKenzie LLP to Sec’y of Commerce re: Response to Third Supplemental Questionnaire on

Scope Ruling Request for Worldwide Door Thresholds, P.R. Doc. 23 (June 18, 2018). The

relevant facts pertaining to the door thresholds, as described in Worldwide’s submissions to

Commerce and in the Scope Ruling, do not appear to be in dispute and are summarized below.

       Worldwide’s Scope Ruling Request and supplemental responses described eighteen

models of door thresholds in seven product “groups.” Scope Ruling 9. Each door threshold is an

assembly consisting of various components, which include a component fabricated from an

aluminum extrusion and various components that are not made of aluminum. Scope Ruling

Request 3. The groups vary as to the non-aluminum components present, with each threshold

containing at least one polyvinyl chloride (PVC) component and various other components,

including components of plastic polymer, wood, or steel. Id. at 3; see also Scope Ruling 9–11
Court No. 19-00012                                                                       Page 4


(specifying the components included in each group). It is uncontested that the single component

in each door threshold that is fabricated from an aluminum extrusion is made of an aluminum

alloy identified in the scope language of the Orders. See Scope Ruling 33.

                                D. The Contested Scope Ruling

       Commerce issued the Scope Ruling on December 19, 2018, in response to Worldwide’s

Scope Ruling Request and the requests of Columbia Aluminum Products, LLC and MJB Wood

Group, Inc., each of which also sought a scope ruling on assembled door thresholds. Id. at 1.

The Scope Ruling concluded that the aluminum extrusion component within each of the eighteen

models of Worldwide’s door thresholds was subject to the antidumping and countervailing duty

orders on aluminum extrusions from the People’s Republic of China, but that the non-aluminum

components were not. Id. at 37–38.

                     E. Proceedings in the Court of International Trade

       Worldwide commenced this action to contest the Scope Ruling on January 18, 2019.

Summons, ECF No. 1; Compl., ECF No. 13 (Feb. 19, 2019). Plaintiff moved for judgment on

the agency record pursuant to USCIT Rule 56.2 on August 9, 2019. Pl.’s Mot. for J. on the

Agency R. Pursuant to Rule 56.2, ECF No. 38 (“Pl.’s Mot.”). Defendant filed its opposition on

October 9, 2019. Def.’s Response to Pl.’s Rule 56.2 Mot. for J. on the Agency R., ECF No. 42

(“Def.’s Response”). Defendant-intervenors filed their opposition on the same day. Def.-

Intervenors’ Response to Pl.’s Rule 56.2 Mot. for J. on the Agency R., ECF No. 43 (“Def.-

Intervenors’ Response”). Plaintiff replied on November 20, 2019. Pl.’s Reply Br. in Support of

its Mot. for J. on the Agency R. Pursuant to Rule 56.2, ECF No. 49 (“Pl.’s Reply”).
Court No. 19-00012                                                                         Page 5


                                         II. DISCUSSION

                            A. Jurisdiction and Standard of Review

       The court exercises subject matter jurisdiction under section 201 of the Customs Courts

Act of 1980, 28 U.S.C. § 1581(c), which grants jurisdiction over civil actions brought under

section 516A of the Tariff Act of 1930 (“Tariff Act”), 19 U.S.C. § 1516a.1 Among the decisions

that may be contested according to Section 516A is a determination of “whether a particular type

of merchandise is within the class or kind of merchandise described in an . . . antidumping or

countervailing duty order.” Id. § 1516a(a)(2)(B)(vi). In reviewing the Scope Ruling, the court

must set aside any determination, finding, or conclusion found “to be unsupported by substantial

evidence on the record, or otherwise not in accordance with law.” Id. § 1516a(b)(1)(B)(i).

   B. The Scope Ruling Misinterprets the Scope Language of the Antidumping Duty and
                              Countervailing Duty Orders

       Briefly stated, Worldwide’s claim is that Commerce misinterpreted the scope language of

the Orders in concluding that Worldwide’s door thresholds could not qualify for a specific

exclusion from the Orders, the “finished merchandise exclusion.” Pl.’s Mot. 8–9.

       The scope language is essentially the same in both Orders. The Orders apply generally to

“aluminum extrusions which are shapes and forms, produced by an extrusion process, made from

aluminum alloys having metallic elements corresponding to the alloy series designations

published by The Aluminum Association commencing with the numbers 1, 3, and 6 (or

proprietary equivalents or other certifying body equivalents).” AD Order, 76 Fed. Reg.



       1
         All citations to the United States Code are to the 2012 edition. All citations to the Code
of Federal Regulations are to the 2018 version.
Court No. 19-00012                                                                            Page 6


at 30,650; CVD Order, 76 Fed. Reg. at 30,653. Such extrusions may be “produced and imported

in a wide variety of shapes and forms,” and, after extrusion, may be subjected to drawing and to

further fabrication and finishing. AD Order, 76 Fed. Reg. at 30,650; CVD Order, 76 Fed. Reg.

at 30,654.

       In its decision, Commerce first addressed the following scope language:

       Subject aluminum extrusions may be described at the time of importation as parts
       for final finished products that are assembled after importation, including, but not
       limited to, window frames, door frames, solar panels, curtain walls, or furniture.
       Such parts that otherwise meet the definition of aluminum extrusions are included
       in the scope. The scope includes the aluminum extrusion components that are
       attached (e.g., by welding or fasteners) to form subassemblies, i.e., partially
       assembled merchandise unless imported as part of the finished goods “kit”
       defined further below.[2] The scope does not include the non-aluminum extrusion
       components of subassemblies or subject kits.

Scope Ruling 33 (quoting AD Order, 76 Fed. Reg. at 30,650–51; CVD Order, 76 Fed. Reg.

at 30,654). Referring to the first sentence quoted above, the Scope Ruling concluded that



       2
         The antidumping and countervailing duty orders at issue in this case (the “Orders”)
contain a number of exclusions. The “finished goods kit exclusion” reads as follows:

       The scope also excludes finished goods containing aluminum extrusions that are
       entered unassembled in a “finished goods kit.” A finished goods kit is understood
       to mean a packaged combination of parts that contains, at the time of importation,
       all of the necessary parts to fully assemble a final finished good and requires no
       further finishing or fabrication, such as cutting or punching, and is assembled “as
       is” into a finished product. An imported product will not be considered a
       “finished goods kit” and therefore excluded from the scope of the investigation
       merely by including fasteners such as screws, bolts, etc. in the packaging with an
       aluminum extrusion product.

Aluminum Extrusions from the People’s Republic of China: Antidumping Duty Order, 76
Fed. Reg. 30,650, 30,651 (May 26, 2011) (“AD Order”); Aluminum Extrusions from the People’s
Republic of China: Countervailing Duty Order, 76 Fed. Reg. 30,653, 30,654 (May 26, 2011)
(“CVD Order”). Worldwide does not argue that the finished goods kit exclusion applies to its
door thresholds.
Court No. 19-00012                                                                             Page 7


“. . . the aluminum extruded components of . . . Worldwide’s . . . door thresholds may be

described as parts for final finished products, i.e., parts for doors, which are assembled after

importation (with additional components) to create the final finished product, and otherwise meet

the definition of in-scope merchandise.” Scope Ruling 33. The Scope Ruling erred in relying on

that sentence from the scope language, which is inapplicable to the issues presented by

Worldwide’s imported products. Commerce failed to recognize that that the subject of the first

sentence quoted above is “[s]ubject aluminum extrusions.” AD Order, 76 Fed. Reg. at 30,650;

CVD Order, 76 Fed. Reg. at 30,654 (emphasis added). The sentence refers to the way that goods

may be described “at the time of importation,” but according to the uncontested facts,

Worldwide’s door thresholds are not “aluminum extrusions” at the time of importation; rather,

they are door thresholds that contain an aluminum extrusion as a component in an assembly.

The aluminum extrusion component in each, which is not itself the imported article, becomes

part of an assembly before, not after, importation. The effect of the quoted sentence is that an

extrusion that has undergone any of various types of processing (but not assembly) after being

extruded but prior to importation, to adapt it to a particular use as a part for a final finished

product that is assembled after importation, still is an “extrusion” for purposes of the scope and

remains within the general scope language, no matter how it is described upon importation.3 The

following sentence in the Orders, “[s]uch parts that otherwise meet the definition of aluminum

extrusions are included in the scope,” confirms this point. See id. Worldwide’s door thresholds



        3
         The scope language lists as exemplars various types of fabrication and similar
processing that an extrusion may undergo prior to importation and still be an aluminum
“extrusion” for purposes of the Orders. See AD Order, 76 Fed. Reg. at 30,651; CVD Order,
76 Fed. Reg. at 30,654. The description of such processing does not include assembly. See id.
Court No. 19-00012                                                                              Page 8


do not meet that definition: they are not, in the words of the scope language, “aluminum

extrusions which are shapes and forms, produced by an extrusion process.” Id.

       The Scope Ruling concluded as follows:

       Additionally, we find that the door thresholds, which constitute aluminum extrusion
       components attached to non-aluminum extrusion components, may also be described as
       subassemblies pursuant to the scope of the Orders. Thus, the non-aluminum extrusion
       components (i.e., . . . the synthetic plastic polymers, polyethylene, polyurethane,
       polypropylene or thermoplastic elastomer, wood, and stainless steel in Worldwide’s door
       thresholds . . . ), which are assembled with the in-scope aluminum extrusion components,
       are not included in the scope of the Orders.

Scope Ruling 34.

       After concluding that the “subassemblies” provision applied to the aluminum extrusion

component of each of Worldwide’s door thresholds, the Scope Ruling again misinterpreted a

provision within the scope language, which reads as follows:

       {S}ubject extrusions may be identified with reference to their end use, such as
       fence posts, electrical conduits, door thresholds, carpet trim, or heat sinks (that do
       not meet the finished heat sink exclusionary language below). Such goods are
       subject merchandise if they otherwise meet the scope definition, regardless of
       whether they are ready for use at the time of importation.
Id. (quoting AD Order, 76 Fed. Reg. at 30,650; CVD Order, 76 Fed. Reg. at 30,654). Commerce

concluded from this language that “the plain language of the scope of the Orders specifies that

‘door thresholds’ are included within the scope ‘if they otherwise meet the scope definition,

regardless of whether they are ready for use at the time of importation.’” Id. (footnote omitted).

“In light of the above, we find that . . . Worldwide’s . . . door thresholds are within the scope of

the Orders.” Id. This conclusion is erroneous because, here again, the subject of the first

sentence quoted from the Orders, above, is “[s]ubject extrusions.” AD Order, 76 Fed. Reg. at

30,650; CVD Order, 76 Fed. Reg. at 30,654 (emphasis added). As the court noted above,
Court No. 19-00012                                                                           Page 9


Worldwide’s door thresholds are not “extrusions”: they are not, in the words of the scope

language, “aluminum extrusions which are shapes and forms, produced by an extrusion process,”

and they do not, therefore, “otherwise meet the scope definition.” See id. at 30,650–51,

76 Fed. Reg. at 30,653–54. Instead, they are goods assembled from multiple components, only

one of which has been fabricated from an aluminum extrusion.

   C. Commerce Erred in Refusing to Consider Whether Worldwide’s Door Thresholds
         Satisfied the Requirements of the “Finished Merchandise Exclusion”

         Among the specific exclusions provided in the scope language is the “finished

merchandise exclusion,” which provides as follows:

                 The scope also excludes finished merchandise containing aluminum
         extrusions as parts that are fully and permanently assembled and completed at the
         time of entry, such as finished windows with glass, doors with glass or vinyl,
         picture frames with glass pane and backing material, and solar panels.

AD Order, 76 Fed. Reg. at 30,651; CVD Order, 76 Fed. Reg. at 30,654. In the Scope Ruling,

Commerce ruled that Worldwide’s door thresholds do not qualify for this exclusion. Commerce

stated that “[a]s an initial matter, we find that the express inclusion of ‘door thresholds’ within

the scope of the Orders (regardless of whether the door thresholds are ready for use at the time of

importation) renders the reliance of Worldwide . . . upon the finished merchandise exclusion

inapposite.” Scope Ruling 35–36; see id. at 37 (“[W]e find that because of the explicit inclusion

of door thresholds as in-scope merchandise, it is unnecessary for Commerce to further consider

the finished merchandise or finished goods kit exclusions in these scope proceedings.”)

Commerce continued, “[f]urthermore, finding door thresholds excluded under the finished

merchandise exclusion would render the express inclusion of ‘door thresholds’ meaningless.” Id.

at 36.
Court No. 19-00012                                                                           Page 10


       The court rejects the Department’s reasoning because it rests on the misinterpretations of

the scope language that the court identified previously. The scope language does not expressly

include all door thresholds in which there is an extruded aluminum component. Instead, as the

court has discussed, the inclusion of “door thresholds” in the scope language as an exemplar is

confined to door thresholds that are aluminum extrusions. AD Order, 76 Fed. Reg. at 30,651;

CVD Order, 76 Fed. Reg. at 30,654 (“Subject extrusions may be identified with reference to

their end use, such as fence posts, electrical conduits, door thresholds . . . .”) (emphases added).

Simply stated, a good that contains an extruded aluminum component as one of a number of

components is not the same as a good that is an extrusion.

       Commerce also erred in reasoning that “finding door thresholds excluded under the

finished merchandise exclusion would render the express inclusion of ‘door thresholds’

meaningless.” Scope Ruling 36. Door thresholds that are fabricated from aluminum extrusions

are “extrusions” for purposes of the scope language and are expressly included in the scope by

operation of the reference to “door thresholds”; other door thresholds, which are not themselves

“extrusions” for purposes of the Orders, are not. Rather than rendering the express inclusion of

door thresholds meaningless, excluding the assembled goods at issue from the Orders according

to the finished merchandise exclusion would have no effect at all on the express inclusion of

door thresholds, for a straightforward reason: a door threshold that is fabricated from an

aluminum extrusion could never qualify under the finished merchandise exclusion in the first

place because the finished merchandise exclusion applies only to assembled goods. See AD

Order, 76 Fed. Reg. at 30,651; CVD Order, 76 Fed. Reg. at 30,654 (excluding from the Orders
Court No. 19-00012                                                                        Page 11


“finished merchandise containing aluminum extrusions as parts that are fully and permanently

assembled and completed at the time of entry”).

       Because the premise under which Commerce refused to consider the terms of the finished

merchandise exclusion was based on a misinterpretation of the general scope language, which in

this case does not expressly identify door thresholds that are assembled from extruded aluminum

components and non-aluminum components, Commerce erred in refusing to consider whether

the requirements of the finished merchandise exclusion were satisfied.

       The Scope Ruling relies on the decision of the Court of Appeals for the Federal Circuit

(“Court of Appeals”) in Shenyang Yuanda Aluminum Industry Engineering Co., Ltd. v. United

States, 776 F.3d 1351 (Fed. Cir. 2015) (“Shenyang Yuanda”) for the proposition that the

reference to “door thresholds” as an exemplar in the scope language requires it to disregard the

finished merchandise exclusion. Scope Ruling 36 & n. 313. This reliance is misplaced.

Shenyang Yuanda does not state a holding that controls the outcome of this case.4 The rule

Commerce advocates would defeat the fundamental principle the Court of Appeals established in

Duferco Steel, Inc. v. United States, 296 F.3d 1087, 1089 (Fed. Cir. 2002) and reaffirmed in




       4
         Shenyang Yuanda Aluminum Industry Engineering Co., Ltd. v. United States, 776 F.3d
1351 (Fed. Cir. 2015) (“Shenyang Yuanda”) did not involve a door threshold. In that decision,
the Court of Appeals for the Federal Circuit (“Court of Appeals”) held that a unit of a curtain
wall was within the scope of the orders at issue in this litigation. The opinion considered the
curtain wall unit to be a “subassembly” within the meaning of the scope language. Id. at 1357.
The Court of Appeals also concluded that the finished merchandise exclusion did not apply to an
individual curtain wall unit, which the Court of Appeals indicated was not “merchandise.” Id. at
1358 (“Yuanda itself concedes that ‘absolutely no one purchases for consumption a single
curtain wall piece or unit.’” (quoting Shenyang Yuanda Aluminum Industry Engineering Co., Ltd.
v. United States, 38 CIT __, __, 961 F. Supp. 2d 1291, 1298–99 (2014)). In both respects, the
decision in Shenyang Yuanda is inapposite.
Court No. 19-00012                                                                           Page 12


numerous subsequent cases, under which Commerce must give effect to unambiguous scope

language. In ruling on a scope issue, Commerce must interpret scope language rather than

attempt to change it. Id. at 1097; see also Mid Continent Nail Corp. v. United States, 725 F.3d
1295, 1301 (Fed. Cir. 2013). Scope language creating a specific exclusion from the general

scope language is no exception to this principle. Here, Commerce was not free to disregard the

finished merchandise exclusion.

       In summary, the Scope Ruling misreads the scope language to conclude that it expressly

includes door thresholds that are not extrusions, and it erroneously declined to consider whether

Worldwide’s imports satisfied a specific exclusion from the scope. Moreover, the Department’s

misreading of the scope language caused it to misapply the factors that its regulations require it

to consider in making any scope ruling. See 19 C.F.R. § 351.225(k)(1). The court turns to this

issue in the next section.

  D. The Department’s Misinterpretation of the Express Inclusion of “Door Thresholds”
               Caused It to Apply 19 C.F.R. § 351 225(k)(1) Erroneously

       The Department’s regulations provide, as is pertinent here, that “in considering whether a

particular product is included within the scope of an order . . . , the Secretary will take into

account the following: . . . [t]he descriptions of the merchandise contained in the petition, the

initial investigation, and the determinations of the Secretary (including prior scope

determinations) and the Commission.” 19 C.F.R. § 351.225(k)(1). In applying these factors (the

“(k)(1) factors”), the Department repeated its mistake of presuming that the Orders expressly

include door thresholds that contain both aluminum extrusions and non-aluminum parts as

components. Regarding the first factor, the petition, Commerce erroneously reasoned as follows:
Court No. 19-00012                                                                         Page 13


       This determination is further supported by the sources described in 19 CFR
       351.225(k)(1). For example, we find that review of the Petition to the underlying
       investigations demonstrates that the petitioner expressly included “door
       thresholds” in the original investigations. For instance, the Petition provides that:
       “The subject extrusions may be identified as other goods, e.g., heat sinks, door
       thresholds, or carpet trim. Again, such goods that otherwise meet the definition
       of aluminum extrusions are included in the scope.

Scope Ruling 34 (quoting Petition at Vol. 1, p. 5). That the petition sought an investigation of

aluminum extrusions identified as door thresholds was irrelevant to the issue presented by

Worldwide’s Scope Ruling Request, which sought a determination on door thresholds that are

not aluminum extrusions. The same error affects the Department’s analysis of the ITC’s report

of its affirmative injury determination:

       The ITC Report further confirms statements from the Petition that “aluminum
       extrusions serve in a wide variety of applications such as window and door
       frames and sills, curtain walls, thresholds, gutters, solar panel frames, and
       vehicle parts{,}” and also states that: “[s]eventeen firms reported that after
       fabrication, the aluminum extrusions they produce may become known as another
       product before the point of sale, including . . . doors and door thresholds[.]
Id. at 35 (quoting Certain Aluminum Extrusions from China, Inv. Nos. 701-TA-475 and

73l-TA-1177, USITC Pub. 4229 at II-5, II-9 (May 2011)). The quoted discussion in the ITC’s

report pertains to aluminum extrusions that are fabricated into door thresholds, not assembled

goods of the type Worldwide described in its Scope Ruling Request.

       Further, the Department’s analysis is unsupported by certain evidence pertaining to the

initial investigation. The paragraph directed to subject extrusions referred to by their end use,

which includes the reference to door thresholds, was not in the original petition in final form but

was revised in response to a supplemental questionnaire from Commerce. Id. at 34–35. The

petitioner specified that this revised language “clarified that certain covered extrusions may be
Court No. 19-00012                                                                        Page 14


final, finished goods in and of themselves.” Id. at 35 (emphasis added) (quoting four letters from

the petitioner to Commerce during the course of the investigation). The Department’s insistence

that all “door thresholds” are in-scope merchandise based on this scope language is inconsistent

with the explanation that the paragraph intended to capture extrusions that are “final, finished

goods in and of themselves.” See id. According to the uncontested record evidence,

Worldwide’s door thresholds are not extrusions “in and of themselves.”

       In addressing prior decisions of the Secretary of Commerce, the Scope Ruling commits

the same error, distinguishing those past scope rulings in which the good under consideration

was specifically identified in the scope language as in-scope merchandise from those in which it

was not. Id. at 36–37. Concerning the latter category, the Scope Ruling explains that:

       Because those products [at issue in prior scope rulings] were not specifically
       identified in the scope language, the determinations involved an analysis as to
       whether the scope exclusion for finished merchandise applied. Here, based on the
       specific inclusion of “door thresholds” within the scope of the Orders, we agree
       with the petitioner that the finished merchandise scope exclusion is inapplicable
       with respect to the products at issue in these scope requests.
Id. at 37. Again, Worldwide’s products are not specifically identified in the scope language.

Mistakenly relying on its past scope rulings, Commerce erred in declining to consider whether or

not Worldwide’s products were “finished merchandise.” See id. at 14–20 (discussing twelve

scope rulings regarding goods containing aluminum extrusions and non-aluminum extrusion

components).

 E. On Remand, Commerce Must Consider Whether the Door Thresholds Qualify for the
                        Finished Merchandise Exclusion

       In opposing Worldwide’s motion, defendant argues that “because the finished

merchandise exclusion only mentions ‘doors with glass or vinyl,’ but not door thresholds, the
Court No. 19-00012                                                                        Page 15


finished merchandise exclusion does not apply to door thresholds.” Def.’s Response 17 (citing

Scope Ruling 36). This argument is based on a misreading of the finished merchandise exclusion

that considers the exemplars as exhaustive of the scope of the exclusion. The exclusion applies

to “finished merchandise containing aluminum extrusions as parts that are fully and permanently

assembled and completed at the time of entry, such as finished windows with glass, doors with

glass or vinyl, picture frames with glass pane and backing material, and solar panels.” AD

Order, 76 Fed. Reg. at 30,651; CVD Order, 76 Fed. Reg. at 30,654 (emphasis added). Under

defendant’s misguided interpretation, only assembled merchandise specifically identified by the

exemplars could qualify for the finished merchandise exclusion.

       Defendant argues, further, that “the explicit reference to an exclusion for heat sinks,

compared to the absence of a similar exclusion for door thresholds, further supports Commerce’s

determination that door thresholds are within the scope of the orders.” Def.’s Response 19.

Defendant-intervenors make essentially the same argument. Def.-Intervenors’ Response 16.

This argument is also meritless, as it confuses a good fabricated from an aluminum extrusion

with an assembled good containing an aluminum extrusion and other non-aluminum parts. The

Orders address heat sinks that are fabricated from extrusions; such heat sinks are specifically

excluded from the Orders if they are “finished heat sinks” that meet thermal performance

requirements. AD Order, 76 Fed. Reg. at 30,651; CVD Order, 76 Fed. Reg. at 30,654. The

treatment of heat sinks in the scope language of the Orders has no relevance to the issue of

whether the finished merchandise exclusion (which applies only to assembled goods) applies to

the door thresholds at issue here.
Court No. 19-00012                                                                        Page 16


       Defendant-intervenors also argue that the scope language lacks “any distinction between

thresholds comprised solely of extruded aluminum and thresholds that contain both extruded

aluminum and non-extruded aluminum components.” Def.-Intervenors’ Response 10. To the

contrary, as the court has explained, the scope language expressly includes door thresholds that

are “subject extrusions” while not addressing specifically door thresholds that are not themselves

aluminum extrusions. Moreover, subject extrusions are per se within the scope of the Orders

while assembled goods containing non-aluminum-extrusion components are treated differently,

by operation of the subassemblies provision. Under the latter, only the aluminum extrusion

component of a subassembly, not the whole assembly, potentially is subject to the Orders, and

the Orders specifically make the finished merchandise exclusion available to qualifying

assembled merchandise.

       In summary, Commerce erred in refusing to determine whether the imported, assembled

door thresholds satisfy the requirements of the finished merchandise exclusion. Commerce now

must give full and fair consideration to the issue of whether this exclusion applies, upon making

findings that are supported by substantial record evidence.

                                 III. CONCLUSION AND ORDER

       Therefore, upon consideration of plaintiff’s motion for judgment on the agency record

and all papers and proceedings had herein, and upon due deliberation, it is hereby

     ORDERED that plaintiff’s motion for judgment on the agency record (August 9, 2019),
ECF No. 38, be, and hereby is, granted; it is further

       ORDERED that Commerce, within 90 days from the date of issuance of this Opinion
and Order, shall submit a redetermination upon remand (“Remand Redetermination”) that
complies with this Opinion and Order; it is further
Court No. 19-00012                                                                  Page 17


       ORDERED that plaintiff and defendant-intervenors shall have 30 days from the filing of
the Remand Redetermination in which to submit comments to the court; and it is further

        ORDERED that should plaintiff or defendant-intervenors submit comments, defendant
shall have 15 days from the date of filing of the last comment to submit a response.

                                                  _________________________________
                                                    /s/ Timothy C. Stanceu
                                                  Timothy C. Stanceu, Chief Judge

Dated: August 27, 2020
      New York, New York
                                          (55$7$
,QWorldwide Door Components, Inc. v. United States&RXUW1R3XEOLF6OLS2S
GDWHG$XJXVW
3DJH2QOLQHGHOHWHWKHZRUG³*LEVRQ´DIWHUWKHILUVWFRPPD

$XJXVW